Citation Nr: 1517320	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-09 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Atlanta, Georgia 


THE ISSUE

Whether the appellant is entitled to an extension of the delimiting date for receipt of educational benefits under to the Dependents' Educational Assistance (DEA) Program of Chapter 35, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran performed verified active duty service from October 1969 to October 1972, and from September 1977 to August 1982.  His final DD-214 reflects at least 24 years of active duty service.  The Veteran died in September 2002.  The appellant is his daughter.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2012 administrative decision of the VA Regional Office (RO) in Atlanta, Georgia that denied a request for an extension of benefits under the Dependents' Educational Assistance program (DEA or chapter 35).  

The appellant was afforded a Travel Board hearing in January 2015 before the undersigned sitting at St. Petersburg, Florida.  The transcript is of record.


FINDINGS OF FACT

1.  An August 2002 rating decision granted the Veteran a 100 percent disability rating on account of a service-connected disability and established basic eligibility for DEA under 38 U.S.C.A. Chapter 35 for his dependents.

2.  The Veteran died in September 2002.

3.  The appellant was born in September 1976 and is the child of the Veteran.

4.  The appellant filed an initial application for DEA benefits in December 2002; a delimiting date of September 16, 2010 was established.  

5.  The appellant did not complete her education within eight years prior to the delimiting date of September 16, 2010.  

6.  The appellant's nonparticipation in an educational program due to founding a church and to engage in multiple positions following its inception was not due to conditions beyond her control prior to September 16, 2010.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 35 beyond September 16, 2010 are not met. 38 U.S.C.A. §§ 3501, 3512, 5107 (West 2014); 38 C.F.R. §§ 21.3046, 21.3047 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under the VCAA are relevant to Chapter 51 of Title 38 of the United States Code, but do not apply in situations that are governed by other chapters. See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  This case relates to educational benefits that are governed by Chapter 35 of Title 38; and, per Barger, the VCAA does not apply.  Further, this case turns on the interpretation of the regulations governing payment of VA educational benefits.  In cases where the law and not the evidence is dispositive, the VCAA is not for application. See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).

Pertinent Laws and Regulations

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating for a service-connected disability. 38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  The period of eligibility for a child of the Veteran generally extends from the child's eighteenth birthday and ends on the child's twenty-sixth birthday. 38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041.  During that eight year period (ninety-six months), the child is entitled to educational assistance not to exceed 45 months, or the equivalent thereof in part-time training. 38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(a).  

Under the provisions of 38 C.F.R. § 21.3041(g), an eligible child's delimiting date may be extended to the end of the relevant school term if that date falls within the relevant term.  An extension may also be granted if, during the period of eligibility, the eligible child is ordered to active duty or involuntary full-time National Guard duty. 38 C.F.R. § 21.3041(h).  In certain other cases, the delimiting date may be extended if the eligible child's program of education has been suspended due to conditions determined to be beyond his or her control as listed at 38 C.F.R. § 21.3043, but not beyond the eligible person's 31st birthday. 

The provisions of 38 C.F.R. § 21.3043 direct that for an eligible person who suspends the program due to conditions determined by the Department of Veterans Affairs to have been beyond his or her control, the period of eligibility may, upon request, be extended by the number of months and days intervening the date the suspension began and the date the reason for suspension ceases to exist.  The burden of proof is on the eligible person to establish that suspension of a program is due to conditions beyond his or her control.  The period of suspension shall be considered to have ended as of the date of the person's first available opportunity to resume training after the condition which caused it ceases to exist.  The following circumstances may be considered as beyond the eligible person's control:

(a) While in active pursuit of a program of education he or she is appointed by the responsible governing body of an established church, officially charged with the selection and designation of missionary representatives, in keeping with its traditional practice, to serve the church in an official missionary capacity and is thereby prevented from pursuit of his or her program of studies. 

(b) Immediate family or financial obligations beyond his or her control require the eligible person to take employment, or otherwise preclude pursuit of his or her program. 

(c) Unavoidable conditions arising in connection with the eligible person's employment which preclude pursuit of his or her program. 

(d) Pursuit of his or her program is precluded because of the eligible person's own illness or illness or death in his or her immediate family.

Factual Background and Legal Analysis

The facts of this case may be briefly stated.  In August 2002, VA issued a rating decision that granted the Veteran a permanent and total disability rating due to a service-connected disability and established basic eligibility for DEA benefits under 38 U.S.C.A., Chapter 35 for his dependents, effective May 17, 2002; the delimiting date was later amended to September 16, 2010.

The Veteran was notified of his status and the eligibility of his dependents for DEA in August 2002.  This included VA pamphlet 22-73-3, which explained educational benefits and VA Form 22-5490 and the application for benefits. 

The record reflects that the appellant is the Veteran's child who was born in September 1976.  Therefore, the appellant met the basic eligibility requirements for educational assistance benefits under Chapter 35. 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(1)(i).

An initial application for DEA benefits (VA Form 22-5490) was received from the appellant in December 2002.  Documentation of record indicates that she received DEA benefits but was not enrolled beyond May 9, 2006.  The appellant requested an extension of DEA benefits in January 2011.  At the time of the request for extension she was 34 years old.

The appellant thus seeks an extension of the delimiting date for Chapter 35 DEA benefits beyond September 17, 2010 to finish her education.  She essentially argues that due to church-related obligations, she needs a longer period of time to complete her educational goals.  The appellant does not dispute her basic eligibility requirement dates.  By her own admission, in testimony on personal hearing in January 2015, she stated that she stopped going to school in May 2006 because she and her husband relocated to Tampa, Florida in September 2006 to start a church.  She testified that she performed many functions in the church start-up, including serving as pastor, treasurer, counselor, and financial officer, etc, all of which were conducted in a missionary capacity, before she was able to return to college in 2010. 

The appellant's statements clearly invoke the reasons for her discontinuing an education program as those cited in 38 C.F.R. § 21.3043(a).  The Board finds, however, that this regulation does not avail the appellant of any relief in this case.  A clear distinction may be made between the stipulations of 38 C.F.R. § 21.3043(a) and the appellant's church-related pursuits.  In the appellant's case, she clearly states and has provided documentation to the effect that it was her and her husband's decision and choice to relocate and start a church.  While it is indicated that they may be affiliated with an "umbrella" organization and are a charitable ministry, there is no documentation that either she or he was directed to found the church by a governing body of an established church.  As such, she had discretion as to when to end her educational program, when to move, when to start the church and the assumption of the duties she performed in her church start-up.  Therefore, the established delimiting date of September 16, 2010 must stand and an extension must be denied.  Moreover, the appellant was clearly beyond the age of 31 when she requested an extension of benefits.

While the Board empathizes with the appellant's plight and does not doubt the sincerity of her assertions, the law provides that an extension can only be given to those eligible persons who are interrupted or suspended their educational program for one of the reasons listed, but not to those persons who merely decide to delay completing an educational program for reasons not cited above.  

Accordingly, the appellant's claim must be denied on the basis of the evidence of record. See 38 U.S.C.A. §§ 3501, 3511, 3512, 5107; 38 C.F.R. §§ 21.3041, 21.3043.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim and that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to an extension of the delimiting date beyond September 16, 2010 for educational assistance benefits under Chapter 35, Title 38, United States Code, is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


